Hon. James D. Harrington Corporation Counsel
This is in response to your letter wherein you ask our opinion regarding lost and found property and the proper procedures to be followed regarding the disposition of said property.
You state that a person found a ring and transferred said ring to another person to have it appraised. The appraiser turned the ring over to the police department. The police, after investigation, have ascertained that the ring does not appear to be the result of a robbery. The person who found the ring now has demanded the return of the ring inasmuch as a year has elapsed since the police exercised possession over said ring. The ring has been valued at three hundred dollars and no one has come forward to claim the ring nor do the police presently know the identity of the owner.
Article 7-B of the Personal Property Law governs the area of lost and found property. Personal Property Law, § 251 (3) states as follows:
  "The term `lost property' as used in this article includes lost or mislaid property. Abandoned property, waifs and treasure trove, and other property which is found, shall be presumed to be lost property and such presumption shall be conclusive unless it is established in an action or proceeding commenced within six months after the date of the finding that the property is not lost property."
"Finder" is defined in subdivision 5 as follows:
  "The term `finder' as used in this article means the person who first takes possession of lost property."
Section 253 (7) provides that lost property wherein the true owner cannot be ascertained and the value of the property exceeds one hundred dollars shall be kept in the custody of the police for six months. Section 253 (8) provides, in part, as follows:
  "Three months before the expiration of the period applicable to the property in question, as specified in subdivision seven of this section, if the property has not been delivered to the owner as provided in section two-hundred fifty-four, the police shall  give notice to the owner, if known, and to any person they have reason to believe has an interest in the property, if the address or a former address of such owner or person is known, and to all persons who have made claim to the property, and to the finder and any person who has filed notice asserting the right of the finder as provided in section two hundred fifty-six * * *." (Emphasis supplied.)
Since the police have not presently given the notice as set forth in above subdivision 8, the notice must be given. The word "shall" means that the notice is mandatory. This section was enacted to protect all
parties who might have an interest in the lost property and said section must be fully implemented. (See Kubli v Rosetti, 34 N.Y.2d 68 [1974].)
Section 254 (2) provides that after the time limits have expired as set forth in section 253 (7) and the owner has not claimed the property then it is to be delivered, after payment of reasonable expenses and due demand, to the finder. The time limits of subdivision 7 will not expire until the notice requirements of subdivision 8 are completed.
Accordingly, we conclude that the notice requirements of section253 (8) of the Personal Property Law must be complied with before the police can deliver lost property to the finder.